HARPER, J.
Appellant was ‘ prosecuted under an information and complaint charging him with unlawfully carrying a pistol, and his punishment assessed at eight months’ confinement in jail.
There are neither a statement of facts nor any bill of exceptions accompanying the record. The information charges an offense, and the charge of the court submits this offense to the jury. A number of special charges were requested, but in the absence of a statement of facts we are unable to say whether or not they should have been given; the presumption being that the court properly submitted the case to the jury.
The judgment is affirmed.